Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

 

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) by and between INCYTE
CORPORATION, a Delaware corporation (the “Company”), and HERVÉ HOPPENOT (the
“Executive”), dated as of the 28th day of February, 2019.

 

WHEREAS, the Company and the Executive previously entered into the Employment
Agreement dated as of January 11, 2014 (the “Employment Agreement”); and

 

WHEREAS, the Employment Agreement provides that the Company would pay the
premiums for life and disability insurance policies designed to compensate the
Executive for certain components of equity awards from his previous employer
that he forfeited when joining the Company, with the six-year period for such
insurance the same as the vesting period for the one-time grant of restricted
stock units (the “RSU Grant”) that the Executive received when he joined the
Company; and

 

WHEREAS, the Executive has suggested, and the Compensation Committee of the
Board of Directors of the Company, at its January 28, 2019 meeting, has agreed,
that given that the disability insurance policy requires renewal in March 2019
and the last portion of the RSU Grant is scheduled to vest on December 31, 2019,
the disability insurance policy can lapse and the Company can cancel the life
insurance policy;

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

Effective as of February 28, 2019, Section 3(e) of the Employment Agreement is
hereby amended to delete the last four sentences thereof, so that Section 3(e)
as amended reads in its entirety as follows:

 

(e)Death or Disability.  If the Executive’s employment is terminated during the
Employment Period or the Change in Control Employment Period due to the death or
Disability of the Executive, this Agreement shall terminate without further
obligations to the Executive other than for (i) Accrued Obligations and the
timely payment or provision of Other Benefits; and (ii) the Signing Bonus, to
the extent not theretofore paid.  In such case, all amounts due and owing to the
Executive or the Executive’s estate, as the case may be, pursuant to this
Section 3(e) shall be paid to the Executive or the Executive’s estate in a lump
sum in cash within 30 days of the receipt by the Company of written notice of
the Executive’s death from the executor of the Executive’s estate or the
Disability Effective Date.

 

This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitute one and the same agreement.

 

 

 

[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Executive and the Company, through its duly authorized
Officer, have executed this Agreement as of the day and year first above
written.

 

 

EXECUTIVE

 

 

/s/ Hervé Hoppenot

Hervé Hoppenot

 

 

INCYTE CORPORATION

 

 

/s/ Paula Swain

By Paula Swain

Its EVP – Human Resources

 



--------------------------------------------------------------------------------